Turley, J.
delivered the opinion of the court.
Richard P. Knott and William Knott were partners, trading in merchandize, under the style of R. P. Knott & Co. Richard F. Knott endorsed an accommodation note for Edward W. Dale, in *496the tiame of the firm. Plaintiff became the second endorser, and has had the note to pay. William Knott is dead, and this suit is brought against his administrator, seeking to charge his estate as one of the first endorsers: and the only question is, whether he is bound by the endorsement made by his co-partner ? and we are very clear that he is not. The law is well settled, “that one partner has not the right to bind the firm by any contract not made for the benefit of the firm, and legitimately within the line of its operations.” An accommodation endorsement, therefore, made by one of the firm, does not bind the others, unless the note should get into the hands of an innocent holder, unaffected with notice, which is not the case here.
This subject is investigated in the case of Crosswait vs. Ross, 1 Humphreys, and decided as it now is.
The judgment of the circuit court, will, therefore, be affirmed.